Exhibit 10.4

EXECUTION COPY

January 14, 2007

Sunrise Senior Living, Inc.

7902 Westpark Drive

McLean, Virginia 22102

Attn: Mr. Thomas B. Newell

 

 Re:   Agreements between Sunrise Senior Living, Inc. (“Sunrise”) and Sunrise  
Senior Living Real Estate Investment Trust (the “REIT”)

Dear Tom:

In connection with our contemplated acquisition of the assets of the REIT, this
letter will serve to memorialize our agreement with regard to the following
matters:

1. Consent to Transactions. To the extent required under the existing agreements
(including any ancillary or supplemental documents thereto) between the REIT and
Sunrise and their respective affiliates (the “Existing Agreements”), all of
which Existing Agreements (to the knowledge of Sunrise and Ventas) are listed on
Annex A hereto, Sunrise consents to (and waives any preemptive rights or rights
of first refusal under the Existing Agreements in respect of) Ventas’
acquisition of the REIT’s wholly-owned subsidiaries and assets (the
“Acquisition”) pursuant to an Acquisition Agreement of even date herewith which
contemplates the general structure described below.

2. Structure of Acquisition. To effect the Acquisition, Ventas will form a new
subsidiary holding company (“HoldCo”) to hold one or more indirect Ventas
subsidiaries which will acquire certain subsidiaries and assets of the REIT
(including, without limitation, Sunrise REIT Canadian Holdings, Inc. and two
subsidiaries that own the interests in the Canadian properties). The REIT and
its remaining (i.e., unacquired) subsidiaries will then be liquidated or
otherwise reorganized, and ownership of the non-Canadian assets acquired by
HoldCo will be migrated out of Canada. For purposes of the Existing Agreements,
after the closing under the Acquisition Agreement (the “Closing”), the
appropriate subsidiaries of Holdco will be the successors to the REIT and its
subsidiaries (and all references to the REIT in the Existing Agreements shall be
deemed to refer to such subsidiaries of Holdco), and except as provided herein,
all of the Existing Agreements will continue to apply as between Sunrise (and
its subsidiaries) and the applicable direct and indirect subsidiaries of Holdco
(as applicable under the Existing Agreements). Each of the appropriate direct
and indirect subsidiaries of HoldCo (as necessary and applicable) will
(x) expressly assume the obligations of the REIT and its direct and indirect
subsidiaries under each of the Existing Agreements to which it is a deemed
successor but to which it is not a party; provided that obligations will not be
assumed by entities that will have an interest in SZR US Investments, Inc. after
closing, and (y) execute any agreements with or in favor of third parties (e.g.,
non-recourse carve out guarantees, operating deficit guarantees to lenders,
etc.) in replacement for such agreements previously made by the REIT or any of
its direct and indirect subsidiaries that are terminated in connection with the
Closing, with the intent and effect of clauses (x) and (y) being to replicate
the existing structure to the extent possible (and without violating Ventas’s
bonds) and not to improve or worsen either party’s position (from a credit
perspective or otherwise) relative to the positions under the



--------------------------------------------------------------------------------

Existing Agreements. After the Closing, none of the obligations of the REIT or
its affiliates under the Existing Agreements will be binding on Ventas or any
Ventas affiliate other than the direct and indirect subsidiaries of Holdco.
Ventas may modify the structure of the transaction, but any such modification
will not change the substance of the relationship between Ventas and Sunrise
intended by this paragraph.

3. Existing Agreement Modifications and Terminations. The Strategic Alliance
Agreement, dated December 23, 2004, will be and is hereby terminated upon the
Closing, provided that certain provisions of that agreement as set forth in this
letter will be incorporated by the parties into other definitive documentation
to be entered into upon the Closing. The Trademark Agreement, dated December 23,
2004, will be and is hereby terminated upon the Closing. The Existing
Agreements’ requirements with regard to the REIT or its affiliates being
domiciled in Canada, being traded on a Canadian stock exchange or otherwise
being linked to Canada will cease to apply upon the Closing. Between the signing
of the Acquisition Agreement and the Closing, the Existing Agreements will not
be amended without Ventas’ consent, which will not be unreasonably withheld.
Ventas shall be permitted to use the Sunrise name in the ordinary course (in its
public filings, reports, etc.) in describing its Sunrise properties and its
relationship with Sunrise. References in the Existing Agreements to Canadian
dollars, Canadian business days, Canadian GAAP and other Canadian matters will
be changed to their US equivalents as appropriate to reflect the migration of
the REIT out of Canada and into the US, except with regard to the Canadian
properties where Canadian concepts will continue to apply as appropriate.

4. Right to Appoint Trustees/Other. Upon the Closing, Sunrise will and does
hereby waive the right to appoint trustees or directors to the board of the REIT
or any successor to the REIT, and Sunrise will have no further right to appoint
board members to the board of Ventas or any affiliates of Ventas, except that
Sunrise will retain the right to seats on the boards of the existing joint
ventures (the “JVs”) with the REIT or any successor to the REIT in accordance
with the terms of the applicable JV agreements. Sunrise and Ventas agree to
delete the sentence in Section 6.1 of each of the JV agreements that states that
the termination of the Strategic Alliance Agreement would terminate the Sunrise
Member’s right to appoint an member of the Board of Managers of such JV.
Effective upon and from and after the Closing, Operating Policies (d) and
(e) set forth in Schedule 6.1 or Schedule C (as applicable) to the JV agreements
(relating to consolidated credit requirements and restrictions for the REIT and
the JVs) will apply only so as to restrict increased leverage at the JV entities
themselves and their direct and indirect subsidiaries, and such provisions will
not restrict Ventas’ member in the JV entity or any direct or indirect parent
thereof (including, without limitation, HoldCo or the direct HoldCo subsidiary
level) from incurring indebtedness of any kind or amount so long as payment of
the debt service on such indebtedness does not reduce Sunrise’s income from the
JVs. In no event shall such Operating Policies or any other restrictions or
policies apply to Ventas itself or to any affiliate of Ventas that is not HoldCo
or a direct or indirect subsidiary of HoldCo. Sunrise hereby confirms that the
preferred distributions to Sunrise relating to the waiver of certain debt
restrictions in connection with the Bank of America credit facility will
terminate to the extent of such preference upon repayment of such facility.

5. Right to Manage. After the termination of the Strategic Alliance Agreement at
the Closing, none of Ventas, HoldCo or any other affiliate of Ventas will be
required to offer Sunrise or any affiliate of Sunrise the management of any
assets not then managed by Sunrise. Similarly, HoldCo, Ventas and their
respective affiliates will be permitted to manage, own, acquire or develop
assets without regard to the non-competition provisions contained in the
Existing Agreements and such non-competition provisions will cease to apply.
Sunrise and its affiliates will be permitted to manage, own, acquire or develop
assets without regard to the non-competition provisions contained in the
Existing Agreements and such non-competition provisions will cease to apply,
except that Sunrise will be required to give Ventas the right of first offer
(“ROFO”) with respect to any senior living property (the “Offered Property”)
that Sunrise intends to develop within the non-compete radius determined in
accordance with Section 9.1 of the Strategic Alliance Agreement surrounding any
of the REIT communities acquired by Ventas pursuant to the Acquisition Agreement
(regardless of the occupancy level at such communities

 

- 2 -



--------------------------------------------------------------------------------

and without cessation if certain occupancy levels are reached). The right of
first offer will be made on Sunrise’s then-current forms generally utilized for
all Sunrise owners (with the mechanics of the ROFO to be consistent with the
mechanics of the ROFO for the Canadian properties set forth in the Strategic
Alliance Agreement, as modified by mutual agreement prior to Closing to reflect
the different circumstances) at Sunrise’s then-prevailing rates for development
and management services, and may involve 100% ownership by Ventas or joint
venture ownership with Sunrise. If Ventas elects not to acquire the Offered
Property, Sunrise will be entitled to sell the Offered Property to anyone it
chooses, provided that Sunrise will re-offer the Offered Property to Ventas if
Sunrise proposes to sell the Offered Property to a third party on terms
materially (5% or more) less advantageous to Sunrise than those contained in the
original offer to Ventas. The above relates to the ROFO that will apply in the
US; the ROFO with regard to Canadian properties will remain as set forth in the
Strategic Alliance Agreement, as modified pursuant to paragraph 11 below.

6. REIT Compliance. At any time and from time to time, Sunrise will cooperate
with Ventas to effectuate structural changes in the arrangements between Sunrise
and Ventas that address Ventas’ U.S. REIT tax concerns, provided that Sunrise
will not be required to take any action under this paragraph if such action
(A) would have an adverse impact on the aggregate amount of, or the manner in
which Sunrise would be required to account for, Sunrise’s Management Fees (as
defined in the Management Agreement) or distributions from the JVs unless Ventas
agrees to bear the cost of such impact, or (B) would cause Sunrise (acting
reasonably) to have to change their accounting policies with respect to the JVs
in a manner that is detrimental to Sunrise (unless Ventas agrees to bear the
cost of such adverse change) or to have to consolidate the JVs’ financial
statements with Surnrise’s consolidated financial statements. For example, if
requested by Ventas, Sunrise will cooperate with Ventas to modify the Existing
Agreements in order for Ventas to comply with the requirements of the IRS Tax
Code of 1986, as amended (the “Code”) applicable to a REIT and a taxable REIT
subsidiary, as applicable, including without limitation to accommodate
(x) Ventas leasing one or more of the properties acquired from the REIT to a
third party lessee (reasonably acceptable to Sunrise in terms of its ability to
obtain any required regulatory license) who would be the counterparty to the
existing management agreements (as modified hereby) with Sunrise and (y) Ventas
subsequently unwinding such third party leases and directly or indirectly
entering into the management agreements with Sunrise on the same terms as the
existing management agreements (as modified hereby). In the case of (x) above,
Ventas or an appropriate subsidiary would also agree to replace any lessee whose
conduct would permit Sunrise to terminate the management agreement for the
leased facility or whose tenancy is otherwise terminated by lessee or Ventas, so
that the manager’s rights under the management agreement would be unaffected by
the existence of the lease structure. Also in the case of (x) above, Ventas or
an appropriate subsidiary would guarantee the obligations of the lessee under
the management agreement to the maximum extent consistent with Ventas’ REIT
status in Ventas’s reasonable opinion. Furthermore, Ventas agrees to make
Sunrise whole for (i) any third party costs incurred by Sunrise or the
facilities, and (ii) any one time or recurring charges assessed against Sunrise,
the JVs or the facilities (e.g., real property transfer tax), in either case in
connection with the implementation or unwinding of any structural changes made
to accommodate Ventas’s US REIT tax concerns. Without limiting the generality of
the foregoing, (A) Sunrise will advise Ventas as promptly as practicable (but in
any event prior to doing so) if Sunrise enters into an agreement to acquire or
be acquired or is acquired (in each case by any form of Transfer, as defined in
the JV Agreements) by any tenant of Ventas named in Annex B hereto (as Annex B
may be supplemented by Ventas from time to time by written notice to Sunrise);
(B) Sunrise will reasonably cooperate and provide Ventas such other information
with regard to Sunrise-managed properties owned in whole or in part by Ventas or
related matters as Ventas may reasonably request from time to time in connection
with the verification or protection of its REIT qualification; (C) Sunrise will
use its reasonable best efforts to qualify and maintain qualification as an
“eligible independent contractor” for REIT purposes, and (D) if requested by
Ventas, Sunrise will cooperate reasonably with Ventas and will exercise
reasonable efforts to try to find solutions or “workarounds” to any issues that
any of the foregoing matters disclosed to Ventas or any other matters might
create in respect of Ventas’ REIT qualification.

 

- 3 -



--------------------------------------------------------------------------------

7. Transfers. Ventas agrees that the underlying management agreements and/or JV
agreements will be amended to reflect that REIT properties and Ventas’ interest
in the JV’s may only be transferred to entities that are a “Qualified
Transferee”. Ventas will accept the economic terms of all management agreements
and venture documentation “as is” other than as discussed in this letter. The
term “Qualified Transferee” means a real estate investment trust, a bank, saving
and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, real estate investor, mutual fund, United States government entity or
plan, investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended or other investor
which has total assets (in name or under management) in excess of Twenty Five
Million Dollars (US$25,000,000), or any subsidiary or entity sponsored or
controlled by any of any of the foregoing, that (i) is not an individual,
entity, managing partner or managing member in any entity that manages at least
20 retirement communities that are competitive properties with Sunrise’s
communities (without regard to whether the retirement communities actually
compete with any of Sunrise’s communities), (ii) is not an entity, or a majority
investor in any entity, listed as one of the top 20 largest managers on the then
most recent “50 Largest Seniors Housing Managers” list maintained by the
American Seniors Housing Association, (iii) has not been, and is not directly
affiliated with any one or more persons who have been, convicted of a felony
involving turpitude in any state or federal court, and (iv) is not an “enemy” or
supporter of an “enemy” of the United States (as described in such
Section 8.1(e) of the JV agreements); provided, however, that the following
shall qualify as Qualified Transferees notwithstanding any provision to the
contrary above : (1) any direct or indirect owner of a Sunrise community or an
interest in a joint venture with Sunrise in a Sunrise community (with regard to
whom Sunrise has not declared a default under existing contractual
arrangements), and (2) any “financial buyer or investor” that meets the above
$25 million asset test and is only a passive investor in retirement communities;
and provided further that the foregoing provisions will be applied reasonably
and in good faith. This will confirm that, under the Existing Agreements (as
amended hereby): (1) there will be no prohibition on Sunrise or Ventas entering
into change of control transactions, business combinations, sales of
substantially all assets or similar transactions, and any such transactions will
not affect the parties’ rights or obligations under the Existing Agreements, and
(2) Holdco will be permitted to Transfer its direct or indirect interests in the
JVs to Qualified Transferees (including transferring its interest to a joint
venture with a Qualified Transferees) without Sunrise’s consent (but subject to
the “tag along” rights set forth in the JV agreements, to the extent applicable,
and the final sentence of Section 8.1(a) of the JV agreements).

8. Employees. Provided there is no resulting incremental cost to Sunrise or the
REIT facilities or that Ventas agrees to reimburse Sunrise or the REIT
facilities for any such incremental cost, after the Closing, Sunrise and Ventas
will provide for and will cause the REIT’s current non-management employees in
Canada to be employed from and after Closing (so that upon Closing such persons
will not be employed by the REIT) by an entity or entities unrelated to Ventas
and will reasonably cooperate to develop a structure whereby (A) the adverse tax
impact to the parties and the properties from such structural change will be
minimized, and (B) the current economics under the Canadian management
agreements will not be changed.

9. Expected ANOI. The parties acknowledge and agree that (i) Expected ANOI in
2008 for the REIT’s facilities that are part of the Arcapita portfolio will not
be less than US$48 million, and (ii) the management fee under the management
agreements for the REIT’s facilities that are part of the Arcapita portfolio in
2007 will be 6%.

 

- 4 -



--------------------------------------------------------------------------------

10. Financial Reports. Sunrise acknowledges that financial reports and other
information from Sunrise must be included in Ventas’s public disclosure
documents in order for Ventas to comply with its reporting and certification
obligations as a NYSE public company and REIT. Sunrise and Ventas will
memorialize and implement, and Sunrise will comply with and perform from and
after the Closing, customary reporting requirements, procedures, systems and
arrangements that will enable Ventas to accurately and timely comply with its
reporting and certification obligations under all laws, rules and regulations
applicable to Ventas as a publicly traded real estate investment trust, and will
implement a system to allow Ventas to do control testing for SOX certification
purposes. To facilitate the foregoing, (i) Sunrise’s financial reports to be
provided to Ventas will be provided no later than the 20th day of each calendar
month; (ii) Ventas will have the right to audit (and will be provided electronic
access to) the books and records of the REIT properties at each property, and
corporate headquarters (as applicable); (iii) Sunrise will maintain consistent
and SOX- compliant accounting controls, procedures and systems at all Ventas
properties; and (iv) if Ventas so requests, and Ventas’s cost and expense,
Sunrise will timely provide for Sunrise’s auditors to provide Ventas with SAS 70
reports.

11. Pipeline. Ventas will have a right of first offer to acquire properties
developed by Sunrise or its affiliates anywhere in Canada on the terms set forth
in the Strategic Alliance Agreement except that Sunrise and Ventas will
negotiate in good faith to restructure the existing mezzanine loan program and
related puts and calls and Sunrise guaranty obligations in a manner satisfactory
to both companies. Until such restructuring, the existing provisions will stay
in place. Sunrise confirms that (i) Holdco or its affiliates will succeed to the
REIT’s rights under the Existing Agreements to purchase the Staten Island and
Sandy, Utah properties at the prices stated in the Fixed Price Acquisition
Agreements for such properties, provided that the Staten Island price may be
increased, as agreed to by the parties, by $750,000, and (ii) the right to
purchase the Purchased Interest (as defined in the applicable Existing
Agreement) in such properties has been duly exercised by affiliates of the REIT.
Ventas agrees (a) to accept the Staten Island property without set-off or escrow
of purchase price or other imposition of costs on Sunrise for or with respect to
the alleged deficiencies set forth on Annex C hereto (currently estimated by the
REIT to cost $300,000 to remedy), and (b) that the temporary certificate of
occupancy that has been issued for the Staten Island property will satisfy the
certificate of occupancy closing condition in the Fixed Price Acquisition
Agreement for that property. Sunrise hereby confirms that the REIT’s rights of
first offer in respect of communities in Monterey CA, Gilbert AZ, Burlingame CA,
Dollard des Ormeaux, QU and Torrence CA will continue to apply and inure to the
benefit of HoldCo after the Closing in accordance with the terms of the
March 23, 2006 letter agreement (the “Letter Agreement”) between Sunrise and the
REIT in connection therewith. Ventas hereby acknowledges that the Fullerton, CA
and Braintree, MA properties were offered to the REIT in accordance with the
Letter Agreement, but that development terms and conditions could not be agreed
upon between Sunrise and the REIT with respect to Fullerton, CA and Braintree,
MA and therefore those properties have been sold to a third party. Sunrise and
Ventas agree that the specific provisions of the Letter Agreement that purport
to express Sunrise’s intention to use commercially reasonable efforts to show
various development properties to the REIT in 2007 and 2008 will be of no
further force or effect, and are hereby terminated, upon the Closing.

Sunrise and Ventas will each take such further acts and execute such further
documents as shall be reasonably required in order to fully perform and carry
out the terms and intent of this letter. Without limiting the generality of the
foregoing, the parties agree to negotiate reasonably and in good faith (with
time being of the essence) detailed amendments to the Existing Agreements and to
any agreements that effectuate the terms hereof and address in greater detail
the matters set forth or contemplated herein; provided, however, that this
letter agreement shall be binding and enforceable whether or not any such
amendments are entered into and shall be assigned at Closing by Ventas, Inc. and
Sunrise Senior Living, Inc. (to the extent that Sunrise Senior Living, Inc. is
not itself already contractually bound) to appropriate direct or indirect
subsidiaries of HoldCo and Sunrise (if applicable) upon the Closing and shall be
binding and enforceable upon such subsidiaries and will take effect

 

- 5 -



--------------------------------------------------------------------------------

automatically upon the Closing. This letter agreement will automatically
terminate and be of no further force or effect upon the termination of the
Acquisition Agreement. This letter agreement is governed by New York law and
will be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This letter may not be
assigned by either party without the prior written consent of the other party,
except as otherwise provided above.

[THE REMAINING PART OF THIS PAGE IS LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

If the above is acceptable to Sunrise, please confirm by signing this letter
below.

 

    Sincerely,     VENTAS, INC.     By:  

/s/ Debra A, Cafaro

    Name:   Debra A. Cafaro     Title:  
Chairman of the Board, Chief Executive Officer and President Accepted and agreed
this 14th day of January, 2007.     SUNRISE SENIOR LIVING, INC.     By:  

/s/ Thomas B. Newell

    Name:   Thomas B. Newell     Title:   President



--------------------------------------------------------------------------------

ANNEX A

EXISTING AGREEMENTS

 

  1. Strategic Alliance Agreement, dated as of December 23, 2004, between the
REIT and Sunrise.

 

  2. Master Agreement, dated as of December 23, 2004, by and among Sunrise
Senior Living Management, Inc. (“SSLM”), Sunrise North Senior Living Ltd.
(“North”), Sunrise REIT Trust (“Sub Trust”), Sunrise Canadian UPREIT, LP
(“Canadian LP”), Sunrise of Aurora, LP (“Aurora LP”), Sunrise US UPREIT, LLC
(“UPREIT”), Sunrise REIT US Holdings, Inc. (“US Holdings”) and Sunrise Senior
Living Investments, Inc. (“SSLI”).

 

  3. Management Agreements (and any related side letters or acknowledgements)
for 74 properties wholly or partially owned (directly or indirectly) by the
REIT, between Sunrise, on one hand, and the applicable property-owning entity,
on the other hand.

 

  4. Trademark License Agreement, dated as of December 23, 2004, between Sunrise
and REIT.

 

  5. Contribution Agreement, dated December 23, 2004, by and among SSLI, UPREIT
and Sunrise.

 

  6. Income Support Agreement, dated as of December 23, 2004, by and among
North, Canadian LP and Sunrise.

 

  7. Purchase and Sale Agreement, dated as of December 23, 2004, by and between
SSLI and UPREIT.

 

  8. Transaction Agreement, dated as of December 23, 2004, between Sunrise,
Sunrise of Burlington Limited, Sunrise Operations Canada Inc. and Canadian LP.

 

  9. Purchase and Sale Agreement, dated as of December 23, 2004, by and between
Sunrise, North and Sub Trust.

 

  10. Purchase and Sale Agreement, dated as of June 3, 2005, by and among AEW
Senior Housing Company, LLC, SSLI and US Investments.

 

  11. Purchase Agreement, dated as of December 29, 2005, between SSLI, Sunrise
of Vancouver Limited, S.A.L. Operations Vancouver Inc. and Canadian LP.

 

  12. Purchase and Sale Agreement, dated as of July 24, 2006, by and among US
Assisted Living Facilities, Inc., US Assisted Living Facilities II, Inc., SSLI
and US Investments.

 

  13. Purchase and Sale Agreement, dated as of December 10, 2004, between
Sunrise of Lynn Valley Limited, Sunrise of Beacon Hill Limited, Sunrise of
Mississauga Limited, Sunrise of Markham Limited, Sunrise of Windsor Limited,
Sunrise of Richmond Hill Limited, Sunrise of Oakville Limited, S.A.L. Operations
B.H. Inc., S.A.L. Operations (Canada) Inc., S.A.L. Operations B.N.S. Inc. and
Manager.



--------------------------------------------------------------------------------

  14. Second Amended and Restated Limited Liability Company Agreement of Sunrise
First Assisted Living Holdings, LLC, dated as of September 13, 2006, by and
between SSLI and SZR US Investments, Inc. (“US Investments”).

 

  15. Third Amended and Restated Limited Liability Company Agreement of Sunrise
Second Assisted Living Holdings, LLC, dated as of September 13, 2006, by and
between SSLI and US Investments.

 

  16. Second Amended and Restated Limited Liability Company Agreement of AL One
Investments, LLC, dated as of August 9, 2005, by and between SSLI and US
Investments.

 

  17. Second Amended and Restated Limited Liability Company Agreement of AL One
PA Investments, LLC, dated as of August 9, 2005, by and between SSLI and US
Investments.

 

  18. Limited Liability Company Agreement of UPREIT, dated as of December 23,
2004, by and between SSLI and US Holdings.

 

  19. Aurora LP Limited Partnership Agreement, dated as of December 23, 2004,
between Sunrise of Aurora GP Inc. (“Aurora GP”), Sub Trust and North.

 

  20. Articles of Incorporation of Aurora GP, dated December 8, 2004, between
Sub Trust and North.

 

  21. Articles of Incorporation of Erin Mills GP Inc. (“Erin Mills GP”), dated
December 8, 2004, between Canadian LP and North.

 

  22. Sunrise of Erin Mills, LP Amended and Restated Limited Partnership
Agreement, dated as of June 17, 2005, among Erin Mills GP, Canadian LP and
North.

 

  23. First Amended and Restated Mezzanine Loan Agreement, dated as of
February 22, 2005, between US Holdings, Sunrise Staten Island SL, L.L.C. and
Sunrise.

 

  24. Mezzanine Loan Agreement, dated as of June 21, 2005, between SZR US
Finance, Inc., Sunrise Scottsdale Senior Living, LLC and Sunrise.

 

  25. Mezzanine Loan Agreement, dated as of September 26, 2005, US Investments,
Sunrise Sandy Senior Living, LLC and Sunrise.

 

  26. Mezzanine Loan Agreement, dated as of November 22, 2005, US Investments,
Sunrise Rocklin Senior Living, LLC and Sunrise.

 

  27. Loan Agreement, dated as of October 25, 2005, Canadian LP, Sunrise of
North York, LP and Sunrise.

 

  28. Fixed Price Acquisition Agreement, dated as of June 21, 2005, between
Sunrise, SSLI and US Investments.

 

  29. First Amended and Restated Fixed Price Acquisition Agreement, dated as of
February 22, 2005, between Sunrise, SSLI and US Holdings.

 

  30. Fixed Price Acquisition Agreement, dated as of December 23, 2004, between
Sunrise, North and Sub Trust.



--------------------------------------------------------------------------------

  31. Fixed Price Acquisition Agreement, dated as of September 26, 2005, between
Sunrise, SSLI and US Investments.

 

  32. Fixed Price Acquisition Agreement, dated as of November 22, 2005, between
Sunrise, SSLI and US Investments

 

  33. Fixed Price Acquisition Agreement, dated as of October 25, 2005, between
Sunrise, North and Canadian LP.

 

  34. Memorandum of Understanding Regarding Future Development Projects, dated
March 23, 2006, between Sunrise and the REIT.



--------------------------------------------------------------------------------

ANNEX B

VENTAS TENANTS

 

  1. Associated Healthcare Systems, Inc.

 

  2. Benchmark Assisted Living LLC

 

  3. Beverly Enterprises, Inc.

 

  4. Brookdale Senior Living, Inc.

 

  5. Capital Senior Living Corp.

 

  6. CaraVita Senior Care Management, Inc.

 

  7. CommuniCare Health Services

 

  8. Genesis Healthcare Corp.

 

  9. Harborside Healthcare Corporation

 

  10. Fillmore Strategic Investors, LLC

 

  11. Kindred Healthcare, Inc.

 

  12. Prime Care Properties, LLC

 

  13. ResCare, Inc.

 

  14. Senior Care, Inc.

 

  15. Summerville Senior Living, Inc.

 

  16. Sun Healthcare Group, Inc.

 

  17. Trans Healthcare, Inc.



--------------------------------------------------------------------------------

ANNEX C

 

  1. Structural encroachments as follow: (i) a retaining wall may encroach into
a public right of way, and (ii) a storm water management system may encroach
onto neighboring private property.

 

  2. A green substance (potentially moss) may be present on the retaining wall
that could be the result of poor drainage.

 

  3. The exterior of the building may not comport with the artist’s rendering
that may have been included with the development documentation.

 

  4. The bathtique on the reminiscence floor does not have a bath tub.

 

  5. None of the hallways have wallpaper.

 

  6. The “Denver Suites” do not have windows into the community hallway.

 

  7. The model suites and other Martha Child furniture (and accessories) may be
limited relative to other Sunrise mansions.